Citation Nr: 1300391	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  06-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine prior to December 12, 2011.

2.  Entitlement to a rating in excess of 40 percent for DDD of the lumbar spine from December 12, 2011.

3.  Entitlement to a rating in excess of 10 percent for DDD of the cervical spine prior to December 12, 2011.

4.  Entitlement to a rating in excess of 30 percent for DDD of the cervical spine from December 12, 2011.

5.  Entitlement to a rating in excess of 10 percent for DDD of the thoracic spine.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to February 1978 and from February 1980 to August 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the RO.

In May 2010 and October 2011, the Board remanded these matters for additional development.  The matters have been returned to the Board for additional appellate consideration. 

In August 2012, the RO increased the ratings for the Veteran's DDD of the lumbar and cervical spine to 40 and 30 percent, respectively, effective December 12, 2011 (date of the VA examination).  The issues on the title page reflect the higher ratings assigned for various stages of the appeal period, to be discussed herein below.  

The issue of service connection for depression claimed as secondary to the service-connected spinal disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  Symptoms of the DDD of the lumbar spine have most nearly approximated the functional equivalent of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the thoracolumbar spine, throughout the appeal period.  Unfavorable ankylosis of the entire thoracolumbar spine is not demonstrated.

2.  Symptoms of the DDD of the cervical spine have most nearly approximated the functional equivalent of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the cervical spine, throughout the appeal period.  Unfavorable ankylosis of the entire cervical spine is not demonstrated. 

3.  The Veteran is in receipt of the maximum evaluation for thoracic limitation of motion.

CONCLUSION OF LAW

1.  The criteria for a 40 percent rating for DDD of the lumbar spine prior to December 12, 2011 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5243 (2011).

2.  The criteria for a rating in excess of 40 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5243 (2011).

3.  The criteria for a 30 percent rating for DDD of the cervical spine prior to December 12, 2011 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5242 (2011).

4.  The criteria for a rating in excess of 30 percent for DDD of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5242 (2011).

5.  The criteria for a rating in excess of 10 percent for DDD of the thoracic spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, the notice letter did not contain an explanation of the general rating criteria relevant to his spine disabilities or advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   

The October 2005 statement of the case (SOC) set forth applicable criteria for higher ratings for the spinal disabilities and a March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  After issuance of the October 2005 SOC and March 2006 letter, and opportunity for the Veteran to respond, the August 2012 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO evaluated the Veteran's cervical and lumbar spine disabilities under diagnostic codes (DC) 5242 and 5243, the criteria for evaluating degenerative arthritis of the spine and intervertebral disc syndrome.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background 

The Veteran's claims for increased ratings for his spinal disabilities were received in October 2004.  In the appealed rating decision, the RO denied a rating in excess of 20 percent for the DDD of the lumbar spine and a rating in excess of 10 percent for the DDD of the thoracic spine and granted a 10 percent rating for the DDD of the cervical spine.  

In an August 2012 rating decision, the RO increased the rating for the DDD of the lumbar spine to 40 percent and increased the rating for the DDD of the cervical spine to 30, both effective on December 12, 2011.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claims for increased ratings for the lumbar and cervical spine disabilities remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A November 2003 VA treatment record reflects the Veteran's complaint of "a bit more back pain."  Ibuprofen offered some relief.  The Veteran was advised to continue using ibuprofen and Cyclobenzaprine.  An August 2004 treatment record documented the Veteran's continued problems with right hand numbness.  The Veteran reported that the medications for his back, including the anti-inflammatories and muscle relaxants were providing relief.  The examiner indicated that the chronic back pain was managed well with non-steroidal anti-inflammatory agents and muscle relaxants.

In a January 2005 VA treatment record, the Veteran complained that his back was really bothering him, rating the back pain a 6 out of 10.  The pain was located in the mid back and generally had no radicular symptoms; however, occasionally the back pain radiated down the front of his left thigh.  He reported that earlier that morning, his right anterior thigh "went to sleep."  The assessment was lumbago, increasingly symptomatic.  The Veteran was prescribed a trial of tramasdol and his dosage of diclofenac was increased.  He was advised to continue taking cyclobenzaprine as needed.  CT results of the lumbar spine showed degenerative disease at L5/S1 and to a lesser extent at L4/L5.  Additionally, there was spina bifida occulta at the L5 level and minimal levoscoliosis.

The Veteran underwent VA examination in March 2005.  He complained of intermittent pain throughout the day in his cervical spine.  The pain was located at the base of his neck between his shoulder blades.  Any motion to the extreme, especially rotation to the left or right, brought about the pain.  He reported that in recent months he had developed tingling and numbness of both hands, only associated with driving.  The tingling and numbness were relieved by shifting his hands, driving and moving the hand around for approximately 10-15 minutes, after which time normal feeling was restored.  He also complained of pain in the right shoulder but this appeared related to some separate disorder of the shoulder.

On examination of the cervical spine, range of motion of the cervical spine was as follows: forward flexion to 40 degrees, extension to 20 degrees, right rotation to 30 degrees, left rotation to 40 degrees and lateral bending to 20 degrees bilaterally, with pain at the extreme of all motions.  There was no paravertebral tenderness; however, there was tenderness at C5-6 and C6-7 in the midline.  X-rays showed degenerative disc disease of C5-6 and C6-7 evidenced by narrowing of the disc space and osteophyte formation in both joints with C5-6 being the worse.

Concerning the dorsal lumbar spine, the Veteran complained of pain all day long but he was able to sleep well.  He had pain with prolonged sitting and his pain was proportionate to the motion and stress that he placed on his back.  He had not worn any back support and had taken over-the-counter and narcotic medication to control the pain.  Activity aggravated his lumbar back symptoms and rest relieved them.  The back pain was located at L3, L4 and L5 in the central portion of the spine with occasional radiation, while driving a truck, to the right and left anterior thigh.  He could alleviate the radiating pain by manipulating his spine and continuing to drive the truck.  

The examiner indicated that range of motion was difficult to measure in view of the entire spine being involved.  The dorsal/lumbar spine range of motion was as follows: forward flexion to 50 degrees, extension to 40 degrees, rotation to 25 degrees bilaterally, right lateral flexion to 35 degrees and left lateral flexion to 40 degrees.    

Functionally, the Veteran was able to continue to do his work without any significant work loss; it was difficult but he was able to manage.  In his activities of daily living, he was very sedentary.  He did not do yard work, hunt, fish, golf or play any sports.  He spent his time on the computer and doing minor tasks around the house.  He used his weekends to rest in order to ensure that that he could make it through the week of work.  Repetitive motion of the cervical, dorsal or lumbar spine increased the pain after 5-6 repetitions.  He was not limited by incoordination, loss of strength, lack of coordination or fatigue.  Pain and stiffness were the limiting factors in his life.  Neurological examination was unremarkable.  Deep tendon reflexes of the radial, styloid, biceps and triceps were intact; patella and ankle jerks were intact; there was no loss of strength in grip or extension of the wrists, flexion/extension of the elbow or motions of the shoulder in any direction; he could walk on his toes and heels without difficulty; he could squat without difficulty; his hips and knees had normal range of motion; and, there was no sign of atrophy or weakness of any of the muscles powering the ankle, knee or hips.

A January 2006 private treatment record reflects the Veteran's complaint of worsening back pain caused by his occupational responsibilities.  He reported that his back pain was constant and now more severe in the lower back with radiation down to his left thigh to an area just above the knee.  Any position was uncomfortable; although, in bed at night he could get a little relief of his back pain.  He took Flexeril and Tramadol but they were not strong enough to relieve the back pain.  He reported that his legs felt a little bit numb but it did not go beyond his knee and it did not feel weak.  He denied any problem with his bladder or bowels.  He was reluctant to take time off from work but would consider it if advised to do so.

On examination, he demonstrated midline lumbar tenderness on palpation at L2 and L3.  He would only flex his spine to approximately 15 degrees (similar extension) because of the pain.  Strength was intact in the lower extremities throughout.  Straight leg raising was positive on the left with pain referred to the low back and down the thigh.  Knee jerk reflexes were 2+ and symmetric and ankle jerks were absent bilaterally.  The assessment was chronic low back pain with recent flare up due to work activities.  The Veteran was given an injection of Depo-Medrol to clam the inflammation and help with the radicular pain in the leg.  He was also advised to increase his dosage of Tramadol.

The Veteran underwent VA examination in May 2006.  The Veteran expressed concern that because of location, when scheduled for a VA examination, he stayed at a motel near the examination site the night before and woke well rested.  As a result, the examination did not reflect the severity of his symptoms when he is active.  He also reported experiencing an episode of severe lower to middle back pain in January requiring treatment at a private facility.  He reported that the private treatment provider gave him an injection, increased his Tramadol dosage and advised him to take several days off from work.  As a result, the Veteran had missed 6 days of work.

He reported that he had an increase in pain (a flare-up) a couple of times per month.  These flare-ups of pain did not require that he take time off from work and consisted only of increased lower to middle back pain, the most severe of which had not recurred since January.  He also noticed a loss of balance when placing his right leg down; however, he had not fallen and there were no associated neurological symptoms.  

The Veteran complained of pain in the mid cervical area that radiated down between his shoulder blades.  He had pain when the spine met resistance in the examination, the terminal port of motion.  He moved his face and neck freely in an animated way when he was talking and did not seem to be stiffed neck on casual observation.

Objectively, measurement of motion received questionable full cooperation of the Veteran.  Range of motion of the cervical spine was as follows: forward flexion to 40 degrees, extension to 20 degrees, right rotation to 50 degrees, left rotation to 40 degrees and lateral bending to 20 degrees bilaterally, with pain at the extreme of all motions.  Neurological examination of the upper extremities was not performed (due to his treatment for carpal tunnel syndrome); however, he did not have any radicular pain or any signs suggesting radicular transmission of any symptoms

Regarding his dorsal/lumbar spine, there was tenderness to palpation in the midline but it was not severe.  Range of motion was as follows: forward flexion to 60 degrees, extension to 40 degrees, right lateral flexion to 30 degrees and left lateral flexion to 30 degrees with pain at extremes of all motions.  

Repetitive motion of the cervical, dorsal and lumbar spines increased pain after 5 repetitions.  The Veteran's only limiting factor was pain.  The examiner estimated that the Veteran's range of motion would decrease by 5-10 degrees depending on pain severity.  The Veteran continued to work and his main occupational responsibility seemed to be manual labor of varying sorts and degrees.  His only loss time from work was as reported in the January 2006 private treatment record (6 days).  It was highlighted that the Veteran's activities of daily living was very sedentary.  The Veteran insisted that he did not do any work at home or in business without some pain, which he rated as an 8-9 out of 10 (on a scale of 0-10).  The Veteran reiterated that he had constant pain throughout the day.

A December 2009 VA treatment record reflects the Veteran's complaint of left neck pain without radicular component.  Objectively, palpation of the neck produced paraspinous muscle spasm.  The assessment was cervical muscle spasm.  The Veteran was advised to attend physical therapy.

Pursuant to the October 2011 remand instructions, the Veteran underwent another VA examination in December 2011.   Regarding his throracolumbar spine, the Veteran complained of increased pain in his back.  He had no radiation of pain into the legs or history of radiculopathy.  He reported that flare-ups, manifested by pain and decreased endurance, impacted the function of his thoracolumbar spine on a daily basis.          

Range of motion of the thoracolumbar spine was as follows: forward flexion to 40 degrees, extension to 10 degrees, rotation to 20 degrees bilaterally and lateral flexion to 20 degrees bilaterally.  Objective evidence of painful motion began at 0 degrees for all motions.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use.  His demonstrated functional loss/functional impairment of the thoracolumbar spine was less movement than normal and pain on movement.  He exhibited no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing, reflex examination and sensory examination were all unremarkable/normal.  Straight leg raising test was negative on the left; there was no radicular pain or any other signs or symptoms due to radiculopathy; and, there was no evidence of any other neurologic abnormality related to the thoracolumbar spine.  The Veteran did have intervertebral disc syndrome; however, he had not experienced any incapacitating episodes over the past year.  The examiner indicated that the thoracolumbar spine disability did not impact the Veteran's ability to work.

Regarding the cervical spine, the Veteran complained of increasing pain and decreasing range of motion of the cervical spine.  He had no radiation of pain into the arms.  He reported that flare-ups, manifested by increasing pain and limited range of motion throughout the day, impacted the function of his cervical spine.

Range of motion of the cervical spine was as follows: forward flexion to 10 degrees, extension to 20 degrees, right rotation to 30 degrees, left rotation to 40 degrees and lateral flexion to 20 degrees bilaterally.  Objective evidence of painful motion began at 0 degrees for all motions.  The Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use.  His demonstrated functional loss/functional impairment of the thoracolumbar spine was less movement than normal and pain on movement.  He had tenderness or pain to palpation of the cervical spine; however, he did not exhibit guarding or muscle spasm of the cervical spine.  Muscle strength testing, reflex examination and sensory examination were all unremarkable/normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy; and, there was no evidence of any other neurologic abnormality related to the thoracolumbar spine.  The Veteran did have intervertebral disc syndrome; however, he had not experienced any incapacitating episodes over the past year.  The examiner indicated that the cervical spine disability did not impact the Veteran's ability to work.  On peripheral nerve examination, the Veteran was found to have no diagnosable chronic peripheral disease.

The Veteran's co-worker submitted a statement reporting that he witnessed the Veteran experiencing constant back pain, especially while doing physical labor.  Another co-worker reported that the Veteran needed pain killers and muscle relaxers to help manage his back pain and avoid spasms in his back.  The co-worker noted that the Veteran was willing to work but it was obvious his back was painful every day.  The co-worker observed that the intensity of the pain had increased over the years.  Finally, a friend of the Veteran submitted a statement reporting that the Veteran experienced debilitating and excruciating pain nearly every day.

 Analysis
 
The Board finds that the medical and lay evidence reflects that the Veteran's  thoracolumbar and cervical spine disabilities warrant increase to 40 and 30 percent rating, respectively, prior to December 12, 2011, and throughout the appeal period. The Board finds that the level of severity of the Veteran's spine disabilities did not significantly change during the course of his appeal.  In light of the Veteran's consistent reports of painful motion, evidence that range of motion of the spine was additionally decreased by up to 10 degrees due to pain following repetitive movement (May 2006 VA examination) and the most recent examination (December 2011) documenting that objective evidence of painful motion began at 0 degrees, the Board finds that the Veteran's thoracolumbar and cervical spine disabilities most nearly approximate the functional equivalent of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the thoracolumbar spine and forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the cervical spine, respectively.  In light of the lay evidence, we are not convinced that the appellant became worse on the day of an adequate VA examination.  Therefore, his DDD of the thoracolumbar spine and DDD of the cervical spine warrant 40 and 30 percent ratings, respectively throughout the appeal period.  In this regard, the Veteran's claims are granted.

As unfavorable ankylosis of the entire thoracolumbar or cervical spine has not been demonstrated, higher ratings are not warranted at any time.  Additionally, given that the Veteran is not shown to have experienced any incapacitating episodes of disc disease, higher ratings based on incapacitating episodes are not warranted at any time.  

The Board notes that the 40 and 30 percent evaluatuins are the maximum evaluations for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The appellant has complained of radiating pain.  However, we conclude that the observations of the skilled professionals that there are no neurologic deficits are more probative and credible than the lay evidence.  Accordingly, a separate evaluation for neurologic manifestations is not warranted.

To the extent that the Veteran claims a higher rating for his DDD of the thoracic spine, terminology used in the criteria for rating disabilities of the spine considers thoracic and lumbar segments of the spine as a single segment termed the 'thoracolumbar spine.' See 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine. See also Proposed Rule, Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56509-02 (Sept. 4, 2002) (explaining that proposed general rating formula provide criteria for the cervical and thoracolumbar spinal segments only, excluding a separate set of criteria for the thoracic segment of the spine, because the thoracic and lumbar segments ordinarily move as a unit and it is clinically difficult to separate the range of movement of one from that of the other).  Accordingly, in light of the Board's actions herein, an increased rating for the DDD of the thoracic spine is not warranted.  Regardless, the appellant is in recipt of the maximum evaluation for thoracic limitation of motion under the prior criteria.  See 38 U.S.C.A. § 1155.

For all the foregoing reasons, the Board finds that 40 and 30 percent, but no higher, ratings for DDD of the thoracolumbar and cervical spine, respectively are warranted throughout the appeal period, but that ratings in excess of 40 and 30 percent are not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 40 and 30 percent ratings are met, but finds that the preponderance of the evidence is against assignment of higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's claims for increase, have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the thoracolumbar and cervical spine disabilities under consideration.  Although the Veteran's complaints of thoracolumbar and cervical spine disabilities suggest interference with occupational functioning, it does not appear that his thoracolumbar and cervical spine symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his thoracolumbar and cervical spine disabilities at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent rating is granted for DDD of the thoracolumbar spine, prior to December 12, 2011, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 40 percent for DDD of the thoracolumbar spine from December 12, 2011 is denied. 

A 30 percent rating is granted for DDD of the cervical spine, prior to December 12, 2011, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 30 percent for DDD of the cervical spine from December 12, 2011 is denied. 

A rating in excess of 10 percent for DDD of the thoracic spine is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


